Citation Nr: 1604500	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a qualifying chronic disability.

2.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2006, which included a period of service in Iraq from October 10, 2003, to January 5, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On September 22, 2015, the Veteran testified at a Board hearing before a Veterans Law Judge, sitting at the RO.  A copy of the transcript of that hearing is of record.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in a final decision in her appeal.  The Veteran was informed that she could request another hearing before a different Veterans Law Judge and was notified that if she did not respond within 30 days from the date of that letter that the Board would assume she did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume she does not desire an additional hearing.

(The decision below addresses the Veteran's claim of service connection for headaches.  The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).)



FINDING OF FACT

The Veteran's headaches had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

During her December 2015 hearing, the Veteran testified that she first began to experience headaches in service after she sustained a head injury.  She reported that her headache symptoms have existed since that time and had increased in severity in or around 2007.  A review of the Veteran's service treatment records (STRs) documents that in October 2000, she was treated for a head injury.  The Veteran reported that she had run into an open door, after which she had symptoms of dizziness, blurred vision, vertigo, and a headache.  On her December 2003 post-deployment health assessment, the Veteran reported experiencing headaches during deployment.  She also reported having frequent or severe headaches on a July 2005 report of medical history.  The Veteran's post-service treatment records demonstrate continued complaints of, and treatment for, headaches.  Notably, the Veteran denied a history of headaches on her August 1999 report of medical history and the report of her entrance examination does not suggest any pre-existing headache disorder.  

The Board notes that the Veteran is competent to report on symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, her reports of first experiencing headaches in service and experience such symptomatology since service are credible and supported by the medical evidence of record.  The record therefore shows that the Veteran has had recurrent headache symptoms since active service.  Resolving all doubt in favor of the Veteran, the Board finds reason to grant the Veteran's claim of service connection for headaches based on recurrent symptoms since service.  See 38 C.F.R. §§ 3.102, 3.303(a).


ORDER

Service connection for headaches is granted.


REMAND

In the instant case, the Veteran is also seeking service connection for a skin disorder, entitlement to which she believes may be warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In this regard, the Board notes that service connection may be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  In the instant case, the Veteran is a Persian Gulf Veteran as defined by regulation, as her DD 214 reflects service in Iraq from October 10, 2003, to January 5, 2004.

With regard to claims based on service in the Southwest Asia theater of operations during the Persian Gulf War, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In February 2010, the Veteran was afforded a VA Gulf War Guidelines examination in connection with her claim of service connection for a skin disorder.  Regarding the Veteran's claimed skin disorder, the examiner noted post-service treatment for skin complaints, as well as the recorded impressions of recurrent dermatitis, rosacea, pruritic dermatitis, eczematous dermatitis, inflammatory acne, Schamberg's disease, and psoriasis vs parapsoriasis vs impetigo.  The examiner also referenced the results of a 2009 punch biopsy, the report of which is contained amongst the CAPRI records associated with the Veteran's Virtual VA file, indicating superficial perivascular dermatitis with focal spongiosis and parakeratosis.  Notably, the biopsy report stated that the findings are not specifically diagnostic.  The examiner then opined that the Veteran's eczematous dermatitis and neurodermatitis "are less likely as not (<50%) caused by Gulf War exposures in the service. (Per Dr. Sutton)."  No rationale for the opinion was given, other than the following statement: "Unable to make a direct connection."

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2015).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Here, the Board finds the February 2010 examination and accompanying opinion to be inadequate as it does not provide the Board with the information necessary to adjudicate the Veteran's claim under the theory advanced.  Indeed, it is not clear what weight, if any, the examiner gave to the fact that a conclusive diagnosis of the Veteran's skin disorder has not been rendered.  As argued by the Veteran during her Board hearing, the fact that she has been variously diagnosed with multiple skin disorders and given that the biopsy report stated that the findings were not specifically diagnostic, there is a question as to whether the Veteran's skin symptomatology can in fact be attributed to a known clinical diagnosis.  Further, it does not appear as though the examiner considered whether the Veteran's skin symptoms, regardless of diagnosis, are suggestive of a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Moreover, the examiner provided essentially no rationale for the proffered opinion.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After associating any pertinent, outstanding record with the claims folder, schedule the Veteran for a VA examination in connection with his claims of service connection for headaches and a skin disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her skin symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the Veteran's skin symptoms of are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed skin disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.


2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


